Citation Nr: 0718388	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder.

Entitlement to an evaluation in excess of 10 percent for 
probable musculoligamentous strain of the dorsolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The veteran's dysthymic disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas.

2.  The veteran's lumbar strain has not been manifested by 
incapacitating episodes requiring physician-prescribed bed 
rest.

3.  Prior to September 26, 2003, the veteran's lumbar strain 
was not manifested by a moderate limitation of lumbar motion, 
even taking into account complaints of pain.

4.  From September 26, 2003, to October 30, 2006, the 
veteran's lumbar strain has not been manifested by forward 
flexion of thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

5.  Since October 30, 2006, the veteran's lumbar strain has 
not been manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less, or by a favorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The veteran meets the criteria for a 70 percent rating 
for dysthymic disorder.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27, 4.130, Diagnostic 
Code 9433 (2006).

2.  The veteran's low back disorder has not met the criteria 
for an increased rating for intervertebral disc syndrome at 
any time during the pendency of the appeal.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.71a, Diagnostic 
Code 5243 (2006).

3.  Prior to September 26, 2003, the veteran did not meet the 
criteria for a disability rating in excess of 10 percent for 
a lumbar strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2003).

4.  From September 26, 2003, to October 30, 2006, the veteran 
did not meet the criteria for a disability rating in excess 
of 10 percent for a lumbar strain.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2006).

5.  Since October 30, 2006, the veteran has not met the 
criteria for a disability rating in excess of 20 percent for 
a lumbar strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5237.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record, and, 
in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided appropriate notice in 
November 2004 and September 2006 correspondence, and 
applicable regulations for rating his service-connected low 
back disability in the March 2005 supplemental statement of 
the case (SSOC).

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the United States Court of 
Appeals for Veterans Claims (Court) has held that an SSOC 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (holding that a statement of the case (SOC) that 
complies with applicable due process and notification 
requirements constitutes readjudication).  Significantly, 
Mayfield also holds that VCAA notification does not require 
an analysis of the evidence already contained in the record 
and any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  Mayfield at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in November 2004 and September 2006 
correspondence, and in the March 2005 SSOC, otherwise 
fulfills the provisions of 38 U.S.C.A. § 5103(a) to include 
any failure prior to the rating decision on appeal to provide 
notice of the type of evidence necessary to establish 
effective dates for the disabilities on appeal.  Any failure 
to provide timely notice of the type of evidence necessary to 
establish effective dates for the disabilities on appeal is 
harmless because, except where otherwise indicated, the 
evidence preponderates against the appellant's claims, and 
any questions as to the appropriate effective dates to be 
assigned are moot.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.  Hence, the Board finds that VA has fulfilled its 
VCAA obligations to the veteran.

The Increased Rating Claims

The veteran contends that his dysthymic disorder has been 
manifested by symptomatology that warrants the assignment of 
a higher evaluation.  The Board agrees with the appellant but 
finds that a rating in excess of 70 percent is unwarranted.  
As to entitlement to a higher evaluation for probable 
musculoligamentous strain of the dorsolumbar spine, on prior 
remand the RO granted a 20 percent disability rating.  The RO 
determined that the manifestation of the veteran's back 
disability failed to warrant a rating in excess of 20 percent 
from the date of establishment of service connection; the 
Board agrees with the RO.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, 
as with the low back disability, the veteran received an 
increased rating during the pendency of this appeal, 
consideration of the appropriateness of "staged ratings" is 
required.  Id.; see also Fenderson v. West, 12 Vet. App. 119 
(1999). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Dysthymic Disorder

In a June 1995 rating decision, the RO granted service 
connection for dysthymic disorder and rated it under 
38 C.F.R. § 4.130, Diagnostic Code 9405, as 10 percent 
disabling, effective May 22, 1991.  In August 1999, the RO 
granted an increased disability evaluation of 30 percent for 
dysthymic disorder, effective December 2, 1998.  In July 
2001, the RO increased the veteran's disability evaluation 
for dysthymic disorder to 50 percent, effective December 13, 
1999, having replaced Diagnostic Code 9405 with 38 C.F.R. 
§ 4.130, Diagnostic Code 9433.  The 50 percent disability 
evaluation has remained in effect to the present time.

38 C.F.R. § 4.130, Diagnostic Code 9433 provides that a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted if dysthymic disorder causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

The pertinent evidence of record includes VA examinations 
conducted in April 2003, December 2004, and October 2006; VA 
psychiatric hospitalization records from February 2002; and 
VA treatment records from March 2002 to September 2006.

A review of the aforementioned evidence reveals numerous 
patient reports and observations germane to the veteran's 
mental disorders.  There is documented treatment evidence of 
paranoid perceptions, fears that people are out to get him 
for no reason and that he is being watched, signs and 
symptoms of psychoses, limited insight, occasional 
perseveration of thought, the hearing of voices directing the 
veteran to hurt other people, other auditory hallucinations, 
including ones that belittle him (mood congruent), and visual 
hallucinations of shadowy figures.  There is also treatment 
evidence that the veteran is disposed of an angry, violent 
nature, with a grouchy mood, that there is an underlying 
anger in any case close to the surface, that he has engaged 
in suicide attempts and the contemplation of suicide, and 
suffers from severe depression.  Other clinical evidence 
reveals attentiveness to personal hygiene and other basic 
activities of daily living that is present but can be 
somewhat limited.  Clinical evidence also shows the quality 
of his relationships with other people ranging from poor to 
non-existent, an inability to handle relationships with other 
people, poor motivation, loss of appetite, lack of energy, 
apathy and lack of motivation, and feelings of being 
overwhelmed.  Finally, there is an inability to deal with 
crowds, hyperstartle responses to loud noises, forgetfulness, 
and poor short-term memory (including forgetfulness of dates 
and times, and even what day it is sometimes; forgetfulness 
of what he has entered a room to obtain), anxiety, and 
chronic sleep impairment.  A history of cocaine and alcohol 
abuse, with attendant impaired impulse control and 
irritability, is noted as well.

The Board remanded the veteran's appeal as to the issue of 
dysthymic disorder in September 2006.  It did so because a 
review of the record in this case raised some question as to 
the current severity of the veteran's service-connected 
dysthymic disorder.  Specifically, in addition to the 
veteran's service-connected dysthymic disorder, he had 
received diagnoses of and/or treatment for a schizoaffective 
disorder, major depressive disorder, personality disorder, 
and polysubstance abuse.  An April 2003 VA psychiatric 
examination diagnosed dysthymic disorder as well as 
personality disorder NOS [not otherwise specified], with 
dependent and immature features, without differentiating 
between sympotomatology directly attributable to dysthymic 
disorder and symptomatology attributable to a personality 
disorder.  A Global Assessment of Functioning (GAF) score of 
55 was assigned, which likewise did not differentiate between 
what GAF score, if any, was due to current dysthymic disorder 
and what score was due to current personality disorder.  At 
the time of a subsequent VA psychiatric examination in 
December 2004, separate GAF scores were assigned for the 
veteran's dysthymia (GAF: 42) and his personality disorder; 
no mention, however, was made of his schizoaffective disorder 
or major depressive disorder.  Nor was any attempt made to 
differentiate between symptomatology directly attributable to 
the veteran's service-connected dysthymic disorder and other, 
presumably nonservice-connected psychiatric disabilities.

The veteran was afforded a VA examination of his dysthymic 
disorder in October 2006.  The claims file was reviewed.  The 
veteran reported that he was not currently employed, and that 
he had last worked in July 2006.  He stated that at his last 
place of employment, people were out to get him and did not 
like him because he refused to let them use him.  Examination 
revealed no impairment of thought process except for 
occasional perseveration of thought; there was no impairment 
of communication.  The veteran described auditory 
hallucinations that were of an angry and violent nature.  He 
was delusional, with paranoid delusions about people being 
down on him.  He was neatly and cleanly dressed in casual 
clothes, with good hygiene and grooming.  He was cooperative, 
pleasant, and intense.  His mood was appropriate to thought 
content.  There was good eye contact.  There was no 
inappropriate behavior during the interview.  He was not 
homicidal.  

As to suicidal ideation, on examination in October 2006 the 
veteran reported having tried suicide once in 1997, and said 
that a couple of years ago he thought about it again.  He 
denied currently being suicidal.  He was able to maintain 
personal hygiene and other basic activities of daily living, 
albeit doing them when he had to do them.  He was oriented to 
person, place, time, and situation.  His long-term memory was 
good.  His short-term memory was not so good: for example, he 
reported forgetting where he had put things.  There was not a 
history of obsessive or ritualistic behavior.  His speech was 
goal-oriented and logical with good tone and rhythm.  No 
panic attacks were reported.  He described his mood as angry, 
grouchy, on edge, and moody.  He reported a history of 
impaired impulse control with the abuse of alcohol and 
cocaine.  He had sleep impairment with early-morning 
awakening.  His insight was limited; judgment fair to good.  
He was able to abstract and conceptualize, although it took 
him a while to abstract concepts sometimes.  His 
comprehension was good.  Perception was paranoid.  
Coordination was good.  He felt people were out to "get 
him" and trying to have him do things a certain way, which 
is why he did not trust anyone.  There were, the examiner 
reported, signs and symptoms of psychosis, but no organic 
brain disorder.

In compliance with the September 2006 Board remand's 
instructions, the examining physician differentiated between 
symptomatology directly attributable to the veteran's 
service-connected dysthymic disorder, as opposed to other, 
nonservice-connected disabilities.  The following, she 
opined, were symptoms of dysthymia:  Sleep disturbance, 
appetite disturbance (no desire to eat but gaining weight), 
energy down sometimes, easily overwhelmed, irritable, poor 
motivation, anhedonia, except for his daughter's company, and 
problems with concentration.  Although the examiner noted 
that the veteran's suicidal ideations were intensified by his 
past abuse of alcohol and cocaine, the examiner also 
concluded that the veteran's suicidal ideations were also a 
part of his dysthymia when his dysthymia would become worse.   
Axis I diagnoses included dysthymia, alcohol and cocaine 
abuse and dependence in remission, and caffeine abuse and 
dependence.  The Axis II diagnosis was of a personality 
disorder, cluster A.  A GAF score currently due to dysthymia 
alone of 45 was assigned.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)."  A GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)." 

Significantly, the medical evidence of record include a VA 
psychiatric hospitalization record from February 2002.  A 
claim by the veteran in connection with his psychiatric 
disorders was filed one month later, in March 2002, and has 
been interpreted by the RO to have initiated the present 
claim here on appeal (see August 2003 SOC).  The veteran was 
admitted in February 2002 because over the past couple of 
days he had been contemplating suicide.  On the morning of 
his admission, he had placed all of his medications in front 
of him along with a glass of water.  When examined, he 
complained, inter alia, of sleep disturbance, suicidal 
ideation, difficulty concentrating, decreased appetite, 
weight loss, decreased energy, difficulty in making 
decisions, increased irritability, and a loss of interest in 
formerly pleasurable activities.  He maintained that he had 
not had a drink in a year and a half, but did have a drink 
the night prior to his admission.  The Board notes that a 
number of the complaints registered upon the veteran's 
February 2002 hospitalization were directly attributed as 
symptomatology to dysthymia on later VA examination in 
October 2006: sleep disturbance, appetite disturbance, energy 
down sometimes, irritability, anhedonia, problems with 
concentration, and suicidal ideation.  

In view of the veteran's October 2006 VA examination GAF 
score of 45 due solely to his dysthymia, as well as his well-
documented suicidal ideations and behavior, the Board 
resolves reasonable doubt in his favor by finding that his 
dysthymic disorder is more severe than it has hitherto been 
rated.  Although GAF scores, such as the veteran's, which 
clearly signal the presence of "serious symptoms," are 
alone not dispositive, a higher rating is justified when his 
suicidal ideations, which have been clinically related to 
dysthymia and which resulted in his hospitalization following 
an aborted suicide attempt, are also taken into account.  As 
such, the Board concludes that his dysthymic disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, and that it therefore warrants a 
70 percent disability rating.

As noted above, the criteria for a 100 percent rating require 
total occupational and social impairment.  The record does 
not show evidence that the veteran's dysthymic disorder 
causes a gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, the veteran being a 
persistent danger of hurting self or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss of close relatives, own 
occupation, or own name.  The October 2006 VA examination 
directly attributed to dysthmia only symptomatologies that in 
the examining physician's view clearly corresponded to this 
particular disorder alone.  While the Board acknowledges that 
the veteran exhibits numerous symptoms, noted above, that do 
correspond to some of the aforementioned total-disability 
rating criteria, the veteran's only service-connected 
psychiatric disorder is dysthymia, and only that issue is 
here on appeal.  There is additionally no medical evidence of 
record that attributes the aforementioned symptoms that do 
correspond to a 100 percent rating to the veteran's 
dysthymia.  Accordingly, when weighing the evidence of 
record, the Board concludes that no more than a 70 percent 
disability evaluation is warranted for the veteran's 
dysthymic disorder.

Probable Musculoligamentous Strain of the Dorsolumbar Spine

As noted above, a May 2003 rating decision is here on appeal.  
A March 1981 rating decision granted service connection for 
probable musculoligamentous strain of the dorsolumbar region, 
with a 10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299, effective May 11, 1979.  A June 1985 RO 
decision replaced Diagnostic Code 5299 with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, and decreased the veteran's 
disability evaluation for his low back disorder to a non-
compensable rating, effective September 1, 1985.  An April 
1996 rating decision increased the veteran's disability 
rating for this back disorder to 10 percent, effective 
October 18, 1991.  The May 2003 rating decision here on 
appeal denied an increased rating for his low back disorder 
and continued the 10 percent rating.  During the pendency of 
this appeal, a December 2006 rating decision increased the 
veteran's disability evaluation for musculoligamentous strain 
of the dorsolumbar spine to 20 percent, effective October 30, 
2006, having replaced Diagnostic Code 5295 with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The 20 percent disability 
rating for a lumbar strain remains in effect to the present 
time.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Since the veteran filed his claim in November 2002, there 
have been a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The 
changes include lumbosacral strain under Diagnostic Code 
5295, now codified as lumbosacral strain at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The applicable criteria for 
rating intervertebral disc syndrome became effective 
September 23, 2002.  Further, additional regulatory changes 
for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003. 

The SSOC issued in March 2005 notified the veteran of the new 
rating criteria for evaluating lumbosacral strain.  
Accordingly, adjudication of his claims may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for lumbosacral strain for the period prior to 
September 25, 2003, and it may only consider the new rating 
criteria for lumbosacral strain when rating the back disorder 
from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2005).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id. 

In September 2006, the Board remanded the veteran's appeal in 
order to afford him yet another VA examination of his 
service-connected low back disability.  In addition to the 
veteran's service-connected musculoligamentous strain of the 
dorsolumbar spine, the veteran had received diagnoses of 
degenerative disc and degenerative joint disease (arthritis) 
of the lumbosacral spine.  At a VA orthopedic examination in 
December 2004, the veteran had received a diagnosis of 
degenerative disc disease of the lumbar spine with 
accompanying spasm, but no indication was given as to whether 
the symptomatology present was due in whole or in part to 
that disability, as opposed to the veteran's service-
connected musculoligamentous strain of the dorsolumbar spine.  
Moreover, the veteran "flatly refused" to perform range of 
motion studies, apparently due to a fear of disabling pain.  
On remand, the veteran was afforded another VA orthopedic 
examination to conduct such studies deemed vital to a proper 
evaluation of his service-connected low back disability. 

As to the differentiation of orthopedic symptomatology 
requested above, the October 2006 examiner concluded that the 
veteran's diagnosis was chronic dorsolumbar strain 
(thoracolumbar) superimposed on degenerative joint disease 
with radiculitis, with residuals.  The examiner furthermore 
stated that the veteran's osteoarthritis and degenerative 
disc disease were thought to reflect the natural aging 
process but that not all causes were known.  Other 
etiological and risk factors included trauma and mechanical 
stress, which were opined to play a significant role in the 
onset and acceleration of these degenerative conditions.  The 
examiner finished his conclusions by noting that, considering 
the veteran's age, the time and onset of the complaints and 
their duration, the veteran's present condition was unusually 
advanced based only on the natural aging process.

As the veteran's disability evaluation for his low back 
disorder was increased to 20 percent, effective October 30, 
2006, the Board will consider the appropriateness of a 
disability rating in excess of 10 percent prior to October 
30, 2006, and in excess of 20 percent since October 30, 2006.

As to intervertebral disc syndrome, the Board notes again 
that the veteran filed the claim for an increased rating for 
his back disorder in November 2002.  The Board will therefore 
consider the evidence of record for intervertebral disc 
syndrome in light of the applicable regulation in effect 
since September 23, 2002, the date of the change of law 
mentioned above. 

Under Diagnostic Code 5243, the veteran is entitled to a 20 
percent rating prior to October 30, 2006 if the 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  He is 
entitled to a 40 percent rating since October 30, 2006 under 
Diagnostic Code 5243 if the intervertebral disc syndrome is 
manifested by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  38 C.F.R. § 4.71a (2006).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

In this case, the record dating since September 23, 2002, 
does not show that a physician has ever ordered bed rest due 
to the veteran's back disorder.  Additionally, on remand, the 
VA examiner was directed to comment specifically regarding 
the frequency and duration of any "incapacitating episodes" 
during the past twelve months.  The October 2006 VA 
examiner's report stated that there has not been an 
incapacitating episode that requires the patient to be at bed 
rest, as prescribed by a physician within the past twelve 
months.  Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of 
physician-ordered bed rest, the claim for an increased rating 
on the basis of intervertebral disc syndrome under Diagnostic 
Code 5243 must be denied.  Id.

As to all other back disorders, as noted above, a change of 
law became effective September 26, 2003.  Prior to September 
26, 2003, the veteran was entitled to a rating in excess of 
10 percent if he suffered from at least a moderate limitation 
of lumbar motion.  Alternatively, the evidence must show 
muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2003).  

For the period from November 25, 2002, the date the veteran 
filed his claim, until September 26, 2003, the pertinent 
evidence of record includes an April 2003 VA examination.  At 
the April 2003 examination, the veteran was able to flex his 
low back from 0 to 80 degrees with pain reported from 10 to 
80 degrees, and extend from 0 to 10 degrees with pain 
throughout.  Lateral bending was to 30 degrees on the right, 
with pain starting at 30 degrees, and to 24 degrees on the 
left, with pain between 20 and 24 degrees.  Bilateral 
rotation was to 30 degrees, with pain throughout range of 
motion.  In sum, extension and left lateral bending 
notwithstanding, the preponderance of the range of motion 
findings on examination in April 2003 do not show a greater 
than slight limitation of lumbar motion.  Furthermore, there 
is no objective evidence of muscle spasm, spinal listing, 
abnormal mobility on forced motion, or loss of lateral spine 
motion.  Therefore, the requirements for an increased rating 
under either the schedular criteria or by taking pain into 
consideration have not been met.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5292, 5295 (2003); DeLuca. 

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his disorder if it is manifested by 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

For the period from September 26, 2003, to October 30, 2006, 
the veteran is entitled to an increased rating for his low 
back disorder if it is manifested by forward flexion of 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Since October 30, 2006, the 
veteran would be entitled to an increased rating for his low 
back disorder if it is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less, or if there is 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a (2006).

For the period from September 26, 2003, until the October 
2006 VA examination the RO used as a basis to increase the 
veteran's disability rating to 20 percent, the record is 
devoid of evidence of pertinent range of motion studies, or 
findings of lumbar muscle spasm or guarding that warrant an 
increase.  Therefore, a disability rating in excess of 10 
percent for the period prior to October 30, 2006, is not 
justified, even taking into account complaints of pain.  38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2003); 
DeLuca. 

For the period since October 30, 2006, the clinical records 
show no evidence of spinal ankylosis.  See, for example, VA 
examination dated in October 2006.  Therefore, a higher 
rating cannot be assigned based on ankylosis.  

Next, as to whether the back disorder results in 
thoracolumbar forward flexion being reduced to 30 degrees or 
less, October 2006 VA range of motion studies showed forward 
bending to 55 degrees.  Therefore, based on this objective 
clinical finding, the veteran's lumbar strain does not result 
in sufficiently reduced limitation of motion to warrant an 
increased rating.  Id.

As to pain on use, the October 2006 VA examiner reported that 
with repetitive flexing and extension of his back, the 
patient indicated an escalation of symptoms; however, there 
was no significant change in movement of the dorsal lumbar 
spine due to repetitive motion.  Therefore, because the 55 
degrees of forward flexion observed by the October 2006 VA 
examiner took into account functional limitations due to pain 
and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the 
Board finds that the forward flexion seen on examination is 
not limited to 30 degrees or less.  Indeed, under the new 
rating criteria, the disability must be manifested by a 
limitation of forward flexion to 30 degrees or less 
regardless of whether there is or is not any evidence of 
painful pathology.  Therefore, an increased rating for a 
lumbar strain is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's or his representative's written 
statements to the RO, or the claimant's statements to VA 
clinicians or hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements, addressing the clinical severity 
of the claimant's disabilities, are not probative evidence as 
to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, except where otherwise indicated, since the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 70 percent disability rating, but no higher, 
for dyshthymic disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an increased rating for probable 
musculoligamentous strain of the dorsolumbar spine for any 
period during the pendency of the appeal is denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


